Name: Decision 2004/433/EC of 29 April 2004 laying down transitional measures for Latvia derogating from Council Directive 1999/74/EC as regards the height of cages for laying hens
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  agricultural activity;  European Union law;  Europe;  European construction
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 154/51 COMMISSION DECISION of 29 April 2004 laying down transitional measures for Latvia derogating from Council Directive 1999/74/EC as regards the height of cages for laying hens (notified under document number C(2004) 1628) (Text with EEA relevance) (2004/433/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2 (3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 42 thereof Whereas: (1) From 1 May 2004 the keeping of laying hens in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia ( the New Member States ) has to comply with the minimum standards for the protection of laying hens set out in Council Directive 1999/74/EC of 19 July 1999 laying down minimum standards for the protection of laying hens. (1) (2) Article 5(1)(4) of Directive 1999/74/EC specifies the minimum height required for unenriched cages. For five new Member States specific derogations from that requirement have already been laid down in the 2003 Act of Accession for certain establishments listed in the Appendices thereto. (3) Derogations from that requirement should also be granted for Latvia in order to facilitate the transition to welfare standards for the keeping of laying hens resulting from the application of the Directive 1999/74/EC. (4) In order to avoid distortions of competition interfering with the smooth running of the organisation of the market in animal products, it is appropriate to exclude eggs produced in cages benefiting from the derogation from intra-Community trade. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health. HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Article 5(1 )(4) of Directive 1999/74/EC, the establishments in Latvia listed in the Annex to this Decision may until 1 May 2007 maintain in service existing cages for laying hens provided that they are at least 35 cm high over at least 65% of the cage area and not less than 29 cm at any point. Article 2 Eggs from cages benefiting from the derogation under Article 1 shall not be placed on the market in another Member State. Article 3 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 4 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 203, 3.8.1999, p. 53. ANNEX Establishments in Latvia with unenriched cages for laying hens subject to transitional arrangements by way of derogation from Article 5(1)(4) of Directive 1999/74/EC No Name and address of the establishment Production capacity (eggs/year) (1000) 1 A/s Balticovo 2 35. 000 Iecava LV 3913 2 SAI Sidgunda 2 9. 100 Sidgunda LV 2153